WASHINGTON, Circuit Justice
(charging jury). In any case, more particularly in one that is capital, the circumstances relied upon to establish the guilt of the accused, ought to be strong, so as to leave no doubt of the fact; and they should be consistent with themselves, each circumstance tending to establish the guilt of the party. It is for the jury to say, whether the circumstances in this case, have satisfied them that the prisoner was concerned in boring a hole into the bottom of this vessel, or in letting in the. water, so as to render it necessary to abandon her.
2. As to what amounts to a casting away, within the meaning of the law, the point was decided by this court, after great deliberation, in the ease of U. S. v. Johns [Case No. 15,-481]. The present appears to be a strong ease, within the definition of the terms as given in that case. The Lucy was left on the high seas completely water-logged, beyond the power of the vessel, into which the captain and crew were taken, to save her; without any other vessel in sight, and filling with such rapidity, as to render her loss almost certain, and the chance of her being saved by ordinary means, altogether hopeless. Besides which, she has never been heard of, so far as the evidence in this cause has gone, since the time when she was abandoned; now more than nine months.
3. As to this point, the court is of opinion, that the case of the defendant is within the first section of the law, if, in point of fact, he was concerned in the destruction of this vessel. The defendant is a person, not an owner, who (if he committed- the act) wil-fully cast away a vessel unto which he belonged, being the property of a citizen of the United States. But did he do it corruptly? If no person but the owner was interested in the property, it was not; because the owner might destroy his own property himself, or cause it to be done, without committing an offence against this, or any other law. But in this case, there were insurers on vessel and cargo, and a cargo on board, belonging in part to other persons than the owner. It was corruptly done as to those persons. Had the owner, in this case, done it, he would have been guilty under the second section; only, that in that case, the indictment must have stated that it was done to the prejudice of the underwriter on the vessel, or of a merchant that had loaded goods in tiie vessel. But this is not necessary under the first section, if it come out in the evidence.
The jury found a verdict of not guilty.